In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-18-00061-CR
            No. 02-18-00062-CR
            No. 02-18-00063-CR
       ___________________________

   MICHAEL HONGPATHOUM, Appellant

                      V.

           THE STATE OF TEXAS


     On Appeal from the 371st District Court
             Tarrant County, Texas
Trial Court Nos. 1321486D, 1321487D, 1321493D


     Before Gabriel, Kerr, and Pittman, JJ.
           Opinion by Justice Kerr
                                        OPINION

         In 2013, the trial court placed Michael Hongpathoum on seven years of

deferred-adjudication community supervision 1 for two offenses and five years for a

third:

   • delivery of a controlled substance (methamphetamine) of one gram or more
     but less than four grams. Tex. Health & Safety Code Ann. § 481.112(c).

   • forgery by possession of a forged writing, to-wit: money. Tex. Penal Code Ann.
     § 32.21(e).

   • theft of a firearm. Id. § 31.03(e)(4)(C).

         Following a 2017 arrest during which Hongpathoum was found with a stolen

gun, the trial court adjudicated him guilty of each earlier offense and sentenced him to

twenty, ten, and two years’ confinement respectively.

         In a single brief, Hongpathoum asserts four points:

         (1) for all three cases, he contends that he is entitled to a new punishment
         hearing because the trial court erroneously denied his motion to suppress and
         considered a handgun recovered during an illegal search;

         (2) in the theft-of-a-firearm case, he argues that the $995 ordered in reparations
         “due to CSCD” has no basis in the record and should thus be deleted from the
         judgment;

         (3) in the delivery-of-a-controlled-substance case, he maintains that the
         $1,520 ordered in reparations for unpaid probation fees is unwarranted and
         should be struck from the judgment; and


        “Community supervision” and “probation” are synonymous and generally
         1

used interchangeably. Maslyk v. State, No. 02-16-00295-CR, 2017 WL 2289098, at
*1 n.2 (Tex. App.—Fort Worth May 25, 2017, pet. ref’d) (mem. op., not designated
for publication).


                                             2
      (4) the $700 fine levied against him in the delivery-of-a-controlled-substance
      case is improper because the trial court did not assess a fine when pronouncing
      sentence after his adjudication.

      We overrule Hongpathoum’s first, third, and fourth points but sustain his

second point. We thus delete the $995 reparations award from the theft-of-a-firearm

judgment and affirm it as modified. We affirm the delivery-of-a-controlled-substance

and the forgery-by-possession judgments.

                 Hongpathoum waived his motion to suppress.

      At the hearing on the State’s motion to adjudicate, Officer Jason Macha

testified that in September 2017, while Hongpathoum was still on probation, he

arrested Hongpathoum after a high-speed car chase, searched Hongpathoum’s car

incident to the arrest, and found an Xbox bag in which was another bag containing a

gun that, after running it through a police system, Officer Macha determined had

been stolen. Only after Officer Macha had testified did Hongpathoum present and the

trial court deny Hongpathoum’s motion to suppress. On appeal, Hongpathoum

contends that Officer Macha’s search was illegal and thus that the trial court erred in

overruling his motion to suppress.

      As a preliminary matter, the State argues that Hongpathoum has no right to

appeal the trial court’s determination to proceed to an adjudication of guilt and, as a

corollary, may not appeal a trial court’s ruling on a motion to suppress. See Small v.

State, 977 S.W.2d 771, 773 (Tex. App.—Fort Worth 1998, no pet.). We disagree.




                                           3
       At one time, a defendant could not appeal the trial court’s ruling revoking a

deferred-adjudication probation order and adjudicating the defendant guilty, nor a

ruling on any pretrial motion considered during the adjudication proceedings. See id.

But in 2007, the legislature modified the relevant statute to allow appeals in deferred-

adjudication cases in the same manner as in cases in which the trial court found the

defendant guilty (adjudicated cases), placed the defendant on probation (regular

probation), and later revoked that probation. See Mercer v. State, No. 11-07-00040-CR,

2008 WL 4358542, at *1 (Tex. App.—Eastland Sept. 25, 2008, no pet.) (mem. op., not

designated for publication); see also Act of May 28, 2007, 80th Leg., R.S., ch. 1308, § 5,

2007 Tex. Gen. Laws 4395, 4397 (currently codified at Tex. Code Crim. Proc. Ann.

art.   42A.108);    Wade     v.   State,   Nos.   03-17-00567-CR,       03-17-00568-CR,

2018 WL 1802687, at *1 n.1 (Tex. App.—Austin Apr. 17, 2018, pet. ref’d) (mem. op.,

not designated for publication) (explaining that article 42.12 of the criminal procedure

code was re-codified as chapter 42A effective January 1, 2017).

       And when the trial court revokes regular probation, a defendant can appeal the

denial of a motion to suppress. See Wiede v. State, 214 S.W.3d 17, 19 (Tex. Crim. App.

2007); Cheek v. State, 543 S.W.3d 883, 884–85 (Tex. App.—Houston [14th Dist.] 2018,

no pet.). So we conclude that we may similarly consider rulings on motions to

suppress in appeals following the revocation of deferred-adjudication community

supervision.



                                            4
       But Hongpathoum did not preserve his complaint. The complained-of

testimony came in without objection, and the trial court did not rule on

Hongpathoum’s motion to suppress until the hearing’s end. See Strehl v. State,

486 S.W.3d 110, 112 (Tex. App.—Texarkana 2016, no pet.) (“Only after the jury

heard Lake’s and Lemelin’s testimony and saw the video of the arrest, Strehl obtained

a ruling denying his motion to suppress. Although a ruling was secured at that time, it

was untimely. . . . [T]o be timely, a motion to suppress must be presented before the

evidence or testimony is admitted.”); Thomas v. State, 884 S.W.2d 215, 216–17 (Tex.

App.—El Paso 1994, pet. ref’d) (“The record reflects that Appellant did not [object]

until after he had allowed two police officers to testify . . . . Although Appellant later

urged his motion to suppress . . . and objected . . . on the same grounds, we find that

he failed to object at the earliest opportunity, and . . . waived error.”).

       We overrule Hongpathoum’s first point.

           The State concedes that reparations “due to CSCD” is error.

       In the theft-of-a-firearm case, the judgment reflects that Hongpathoum owes

$995 in reparations, and the only supporting document is one from the Community

Supervision and Corrections Department showing that this amount is “due to

CSCD.” Hongpathoum argues that the record does not support this reparations

award, and the State agrees. See Lewis v. State, 423 S.W.3d 451, 461 (Tex. App.—Fort

Worth 2013, pet. ref’d); see also Smith v. State, Nos. 02-16-00412-CR, 02-16-00413-CR,



                                              5
2017 WL 2276751, at *3 (Tex. App.—Fort Worth May 25, 2017, pet. ref’d) (mem. op.,

not designated for publication).

      We sustain Hongpathoum’s second point and strike the $995 in reparations

from the theft-of-a-firearm judgment. See Lewis, 423 S.W.3d at 461.

     The $1,520 ordered as reparations for unpaid probation fees is proper.

      Hongpathoum marshals a similar argument against the $1,520 ordered in

reparations in the delivery-of-a-controlled-substance judgment. But in this instance,

the reparations were not ordered as “due to CSCD”; rather, the CSCD form shows

that Hongpathoum was $1,520 in arrears on his probation fees and that that was what

was being ordered in reparations.

      Unpaid probation fees may be taxed against a defendant as reparations. See

Zamarripa v. State, 506 S.W.3d 715, 716 (Tex. App.—Fort Worth 2016, pet. ref’d). This

is true even if the failure to pay probation fees was not alleged as a ground for

revocation.   See   Tucker   v.     State,   Nos.   02-15-00265-CR,   02-15-00266-CR,

2016 WL 742087, at *1 (Tex. App.—Fort Worth Feb. 25, 2016, pet. ref’d) (mem. op.,

not designated for publication); Edwards v. State, Nos. 09-13-00360-CR, 09-13-00361-

CR, 2014 WL 1400747, at *2 (Tex. App.—Beaumont Apr. 9, 2014, no pet.) (mem.

op., not designated for publication).

      Next, Hongpathoum notes that another document—the “List of Fee

Breakdowns”—shows that his “Probation Fees Remaining” was “0.00.” The State




                                             6
counters that after Hongpathoum’s adjudication, his probation fees were converted to

reparations.

       In Taylor v. State, we rejected an argument like Hongpathoum’s. See No. 02-15-

00425-CR, 2016 WL 3159156, at *3–6 (Tex. App.—Fort Worth June 2, 2016, pet.

ref’d) (mem. op., not designated for publication). 2 There, the “List of Fee

Breakdowns” showed a zero balance on probation fees but did not show reparations

—just like the same document here. See id. at *5. Two other documents, the district

clerk’s bill of costs and a document generated by the CSCD, showed that the

reparations consisted of probation fees. 3 See id. at *1. Viewing the documents

collectively and in the light most favorable to the reparations award, we held that the

record sufficiently supported the award. See id. at *5.

       Here, the bill of cost does not reflect either unpaid probation fees or

reparations, but the CSCD’s “Revocation Restitution / Reparation Balance Sheet”

shows that Hongpathoum was $1,520 in arrears on his probation fees and that his

reparations amount was also $1,520. Viewing the documents collectively and in the

       In Smith (decided about a year after Taylor), we wrote, “[I]n the absence of
       2

contradicting evidence showing that appellant did not owe the reparations or had
already paid them, the CSCD balance sheet contained in the record is sufficient to
support the reparations.” 2017 WL 2276751, at *3 (footnote omitted). But in Smith,
there was no contradictory evidence. See id. at *4. So we do not construe Smith to be
inconsistent with Taylor.

       The latter document showed that reparations consisted of $120 in probation
       3

fees and $15 “due to CSCD,” but the appellant did not dispute the latter amount
separately. See Taylor, 2016 WL 3159156, at *1.


                                            7
light most favorable to the reparations award, Hangpathoum’s unpaid probation fees

were transferred from one ledger (the “List of Fee Breakdowns”) to another ledger

(the “Revocation Restitution / Reparation Balance Sheet”), which explains why the

“List of Fee Breakdowns” shows a zero balance. We hold that the record supports the

award. See id., at *3–6; see also Zamarripa, 506 S.W.3d at 717. (“That the clerk’s record

also contains a fee breakdown showing ‘0.00’ for ‘Probation Fees Remaining’ . . . is

not, as [the appellant] argues, conclusive evidence that no fees were owed; rather, it

must be weighed against the balance sheet and certified bill of costs.”).4

      We overrule Hongpathoum’s third point. See Taylor, 2016 WL 3159156, at *3–6.

                     The trial court did not assess a $700 fine,
                   and the judgment does not reflect a $700 fine.

      In his last point, Hongpathoum contends that because the trial court did not

assess a $700 fine when orally pronouncing his sentence, the fine should be deleted

from the delivery-of-a-controlled-substance judgment. But there is no fine in the

adjudication judgment.



      4
        Slightly more than a year after Taylor, we issued another opinion, Hill v. State,
that appears to have addressed a similar problem but—because the State conceded
error for unexplained reasons—came to a different result. See No. 02-17-00088-CR,
2017 WL 3821898, at *1 (Tex. App.—Fort Worth Aug. 31, 2017, no pet.) (mem. op.,
not designated for publication). Similarly, in Strange v. State, we held that the only
evidence in the record showed that the appellant did not owe any probations fees, and
the State conceded error, so we ordered the reparations deleted. No. 02-14-00055-CR,
2014 WL 3868225, at *1–2 (Tex. App.—Fort Worth Aug. 7, 2014, no pet.) (mem. op.,
not designated for publication). Here, the State is not conceding the issue.


                                            8
      When the trial court initially placed Hongpathoum on deferred-adjudication

community supervision for the delivery-of-a-controlled-substance offense, it assessed

a $700 fine. The judgment showing Hongpathoum’s adjudication recites that initial

action. But the judgment also shows that when adjudicating Hongpathoum guilty, the

court did not assess a fine. We overrule Hongpathoum’s fourth point as moot. See

Tex. R. App. P. 47.1; Valencia v. State, No. 08-17-00050-CR, 2019 WL 364699, at

*5 n.7 (Tex. App.—El Paso Jan. 30, 2019, no pet.) (not designated for publication).

                                    Conclusion

      Having sustained Hongpathoum’s second point, we delete the $995 reparations

award from the theft-of-a-firearm judgment and affirm it as modified. Having

overruled Hongpathoum’s other points, we affirm the judgments for delivery of a

controlled substance and forgery by possession.




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Publish

Delivered: June 6, 2019




                                          9